Citation Nr: 0311387	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  95-05 390 	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder.

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for post menopausal 
bleeding disorder.

5.  Entitlement to service connection for bilateral hip pain.

6.  Entitlement to service connection for a low back 
disorder.

7.  Entitlement to service connection for a left elbow 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran retired from military service in December 1993, 
after more than 34 years of active duty.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

This case was previously before the Board in May 1997 and 
again in March 2000 at which times it was remanded for 
additional development. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

In a letter dated in March 2003, the Board notified the 
veteran of the significant changes brought about by the 
enactment of the VCAA (a VCAA duty to notify letter).  In 
April 2003, the veteran, through her representative, 
submitted additional medical records dated in January and 
February 2003 in support of her claim.  The veteran did not 
waiver her right to have this new evidence initially 
considered by the RO.

In May 2003, the United States Court of Appeals for the 
Federal Circuit invalidated VA regulations which allowed the 
Board to develop evidence and take action to correct a 
missing or defective VCAA duty to notify letter as required 
by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  Thus, 
the Board no longer has authority to decide claims based on 
new evidence that it develops or obtains without obtaining a 
waiver from the appellant of his or her right to have this 
new evidence initially considered by the RO.  Likewise, the 
Board can no longer attempt to cure VCAA deficiencies.  The 
result is that the RO must review evidence developed by the 
Board and adjudicate the claim considering that evidence, as 
well as evidence previously of record.  Of course, the review 
by the RO may indicate a need for further development.  Also, 
and most important in the instant claim, the RO must notify 
the appellant of the applicable provisions of VCAA, including 
what evidence is needed to support the claim, what evidence 
VA will develop, and what evidence the veteran must furnish.

Because of the court decision in Disabled American Veterans 
v. Secretary of Veterans Affairs, supra, a remand in this 
case is required.  Accordingly, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
VCAA, including what evidence is needed to 
support her claims, what evidence VA will 
develop, and what evidence the veteran 
must furnish.

2.  The RO should review the veteran's 
claims in light of any additional evidence 
added to the claims file subsequent to it 
being forwarded to the Board in December 
2002.

3.  Thereafter, if any benefit sought on 
appeal remains denied, the RO should 
provide the appellant and her 
representative with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


